      Case: 1:18-cr-00057-JRA Doc #: 54 Filed: 12/31/20 1 of 3. PageID #: 302




       ADAMS, J.

                                     UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF OHIO
                                           EASTERN DIVISION

       PHILROY JOHNSON,                                   )
                                                          )     CASE NO. 1:18CR57
                       Petitioner,                        )                 1:20CV1407
                                                          )
               v.                                         )
                                                          )     Judge John R. Adams
       UNITED STATES OF AMERICA,                          )
                                                          )     ORDER
                       Respondent.                        )
                                                          )


       Pending before the Court is Petitioner Philroy Johnson’s Motion to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody, filed pursuant to 28 U.S.C. § 2255. Doc. 48.

The motion is DENIED. For the same reasons, Johnson’s “renewed” motion to vacate is also

DENIED. Doc. 50.

       “To prevail under 28 U.S.C. § 2255, a defendant must show a ‘fundamental defect’ in the

proceedings which necessarily results in a complete miscarriage of justice or an egregious error

violative of due process.” Gall v. United States, 21 F.3d 107, 109 (6th Cir. 1994). A federal district

court may grant relief to a prisoner in custody only if the petitioner can “demonstrate the existence

of an error of constitutional magnitude which had a substantial and injurious effect or influence on

the guilty plea or the jury’s verdict.” Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003).

       Initially, the Court notes that in Khamisi-El v. United States, 800 Fed.Appx. 344 (6th Cir.

2020), the Sixth Court found that “[t]he rule in Rehaif is a matter of statutory interpretation, not a

‘new rule of constitutional law.’” Id. at 349 (quoting In re Palacios, 931 F.3d at 1315). Thus,

Johnson’s claim has no merit as Rehaif does not provide him relief in this collateral proceeding.
      Case: 1:18-cr-00057-JRA Doc #: 54 Filed: 12/31/20 2 of 3. PageID #: 303




See Abernathy v. United States, No. 1:19-cv-2, 1:16-cr-81, 2019 WL 5268546, at *5 n.3 (E.D.

Tenn. Oct. 17, 2019) (“The Supreme Court’s holding [in Rehaif], however, is not retroactively

applicable to cases on collateral review and, therefore has no bearing on the Court’s consideration

of Petitioner’s motion.”); Moore v. United States, No. 2:19-cv-02572-TLP-tmp, 2019 WL

4394755, at *2 (W.D. Tenn. Sept. 12, 2019) (denying relief under § 2255 because “Rehaif did not

announce a new rule of law made retroactive to cases on collateral review”); see also United States

v. Damien Clark, No. 6:20-cv-076-DCR, 2020 WL 1644022, at **3-4 (E.D. Ky. Apr. 4, 2020)

(where petitioner challenged the validity of his conviction by way of 28 U.S.C. § 2241, finding that

petitioner could not rely upon the “savings clause” of § 2255(e) to pursue his claims in a § 2241

petition but, even if this were not the case, Clark’s reliance on Rehaif was misplaced because the

Supreme Court has not made the Rehaif decision “retroactively applicable to cases on collateral

review.”).

       Moreover, even if this Court were to examine Rehaif, Johnson cannot demonstrate that he

is entitled to relief. Rehaif held that “in a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2),

the Government must prove both that the defendant knew he possessed a firearm and that he knew

he belonged to the relevant category of persons barred from possessing a firearm.” Rehaif v.

United States, 139 S.Ct. 2191, 2200 (2019). Before this holding, courts did not require the

government to prove that the defendant knew of his prohibited status when he knowingly

possessed a firearm. See United States v. Conley, 802 Fed. App’x 919, 922 (6th Cir. 2020).

Johnson, however, was convicted under § 922(k), a section not impacted by Rehaif.

       Johnson appears to argue that § 922(k) should be interpreted in a similar manner, i.e., that

the Government should have to prove that he knowingly possessed the firearm and that he knew its

serial number had been obliterated. The Sixth Circuit has previously held that such knowledge is
      Case: 1:18-cr-00057-JRA Doc #: 54 Filed: 12/31/20 3 of 3. PageID #: 304




in fact required: “This offense requires knowledge on the part of the defendant that the firearm he

possessed had an obliterated serial number.” United States v. Cobbs, 233 F. App’x 524, 536 (6th

Cir. 2007). Accordingly, when he pled guilty, Johnson admitted to having such knowledge.

While Johnson may have been hesitant in interviews to admit to such knowledge, he made a

knowing and voluntary plea to all of the elements of the offense. Accordingly, he cannot use this

proceeding to now claim that the Government failed to prove any element.

       Johnson’s motion and renewed motion are DENIED. Furthermore, the Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good

faith, and that there is no basis upon which to issue a certificate of appealability pursuant to 28

U.S.C. § 2253(c); Fed. R. App. P. 22(b).

       IT IS SO ORDERED.

December 31, 2020                                            /s/John R. Adams
Date                                                        John R. Adams
                                                            U.S. District Judge
